Name: Commission Implementing Decision (EU) 2016/1942 of 4 November 2016 on the specifications of the European Investment Project Portal and repealing Implementing Decision (EU) 2015/1214
 Type: Decision_IMPL
 Subject Matter: financing and investment;  communications;  technology and technical regulations
 Date Published: 2016-11-05

 5.11.2016 EN Official Journal of the European Union L 299/86 COMMISSION IMPLEMENTING DECISION (EU) 2016/1942 of 4 November 2016 on the specifications of the European Investment Project Portal and repealing Implementing Decision (EU) 2015/1214 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/1017 of the European Parliament and of the Council of 25 June 2015 on the European Fund for Strategic Investments, the European Investment Advisory Hub and the European Investment Project Portal and amending Regulations (EU) No 1291/2013 and (EU) No 1316/2013  the European Fund for Strategic Investments (1), and in particular Article 15(1) thereof, Whereas: (1) Regulation (EU) 2015/1017 entrusts the Commission with the responsibility to create, with the support of the European Investment Bank (EIB), a European Investment Project Portal (EIPP). The EIPP is a publicly available web portal of investment projects which acts as a platform to promote projects to potential investors worldwide. (2) The EIPP was created by Commission Implementing Decision (EU) 2015/1214 (2) and became operational in June 2016. (3) Experience gained in managing the EIPP indicates that certain amendments, especially with regard to admission criteria and processing fee, are required to be made in order to provide for greater flexibility in the selection of projects for inclusion in the EIPP and to clarify the scope of the fee exemption. (4) In that context, it is appropriate to exempt in addition to public project promoters also private project promoters whose project is supported by a public authority of a Member State in pursuit of public investment priorities from the payment of the application processing fees in order to duly implement Article 15(4) of Regulation (EU) 2015/1017 and to attract an increased number of high quality projects with a specific link to such investment priorities. (5) In the interests of clarity, given the volume of amendments, and in order to simplify the implementation of the EIPP, Implementing Decision (EU) 2015/1214 should be repealed and replaced by this Decision, HAS ADOPTED THIS DECISION: Article 1 Technical specifications of the European Investment Project Portal (EIPP), as set out in the Annex, are hereby adopted. Article 2 Projects shall be included in the EIPP subject to compliance with the following admission criteria: (a) the project (or the programme consisting of smaller projects) shall have a minimum total project cost of EUR 5 000 000; (b) the project shall be implemented within the geographical scope of Article 8 of Regulation (EU) 2015/1017 and shall support one or more of the objectives and sectors listed in Article 9(2) of that Regulation; (c) the promoter shall be a legal entity established in a Member State and shall not be subject to insolvency proceedings; (d) the project shall be compatible with Union law and the law of the relevant Member State and shall not entail legal, reputational or national security risks for the Member State or the Commission; (e) the project implementation shall have commenced or shall be expected to commence within three years of the date of submission to the EIPP; (f) the project shall be clearly described in the project application as an investment project and the information provided therein shall be accurate and shall specify the amount of financing necessary for undertaking the project. Article 3 An application processing fee of up to EUR 250 per project shall be charged to private project promoters. The State, regional or local authorities, bodies governed by public law as defined in Article 2(1)(4) of Directive 2014/24/EU of the European Parliament and of the Council (3), associations formed by such authorities or bodies and entities controlled by such authorities or bodies (public project promoters) shall be exempt from payment of the application processing fee. Private project promoters shall also be exempt from payment of the application processing fee in respect of projects which are supported by a public authority of a Member State in pursuit of public investment priorities. The authorising officer responsible may decide in exceptional and justified cases that a private project promoter shall also be exempt from payment of the application processing fee. The revenue derived from the application processing fee shall give rise to the provision of additional appropriations in accordance with Article 21(4) of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (4) and Article 15(4) of Regulation (EU) 2015/1017. Article 4 Implementing Decision (EU) 2015/1214 is repealed. Article 5 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 4 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 169, 1.7.2015, p. 1. (2) Commission Implementing Decision (EU) 2015/1214 of 22 July 2015 creating the European Investment Project Portal and setting out its technical specifications (OJ L 196, 24.7.2015, p. 23). (3) Directive 2014/24/EU of the European Parliament and of the Council of 26 February 2014 on public procurement and repealing Directive 2004/18/EC (OJ L 94, 28.3.2014, p. 65). (4) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). ANNEX TECHNICAL SPECIFICATIONS OF THE EUROPEAN INVESTMENT PROJECT PORTAL (EIPP) 1. GENERAL DESCRIPTION The EIPP, created pursuant to Article 15 of Regulation (EU) 2015/1017, is a publicly available web portal of investment projects which acts as a platform to promote projects to potential investors worldwide. EIPP's main goal is to catalyse and accelerate the development and the fruition of investment projects in the Union, and through this, to contribute to higher employment and economic growth. The publication of a project on the EIPP does not amount to endorsement of such project by the Commission or by the EIB and is not a condition to receive financing support by the Union or the EIB. The EIPP's main components are: (a) a publicly available web site that includes a database of project fiches (structured summary information web pages on individual EIPP projects); (b) interactive project lists and map; (c) dedicated sections for investors and project promoters. The EIPP will also include a non-public module for project processing. Projects in the EIPP are grouped in sectors derived from the objectives and categories of Article 9(2) of Regulation (EU) 2015/1017. 2. MANAGEMENT OF THE EIPP AND RELATIONS WITH PROJECT PROMOTERS, WEBSITE USERS AND PROVIDERS OF SIMILAR SERVICES The EIPP is managed by the Commission. Member States may contribute to its management. The EIPP content is generated by project promoters, i.e. by private and public legal entities. Participation of project promoters and other registered website users in the EIPP is subject to their acceptance of the EIPP Terms and Conditions which aim at ensuring the quality of published information received from project promoters while making clear that the Commission does not guarantee the accuracy of the information published and cannot be held liable for any claims based on the publication of the project. A disclaimer should alert the website users that the Commission cannot guarantee the accuracy of the information published and that potential investors have to carry out their own usual due diligence, including on financial aspects and any other aspect relevant for their decision on whether to invest in a project. The Commission may decide to remove a project from the EIPP after three years of its initial publication. The EIPP may cooperate with other providers of similar services at national or international level aimed at stimulating or facilitating investment activity. 3. PROJECT SCREENING A project screening shall be performed by the services of the Commission on the basis of the admission criteria set out in Article 2 of this Decision. The Commission shall have a broad discretion when performing the project screening and assessing whether or not to include a project in the EIPP. The screening of compatibility with the law of the relevant Member State and the screening of potential risks for this Member State shall be performed on the basis of information provided by the Member State, where available. Some technical aspects of the project screening and validation, such as the verification of project promoters' identity, may be outsourced to third parties. The Member States will be invited to appoint one or more contact points and to define their contribution for the purposes of the screening. The role of the EIB in promoting the EIPP will be, where appropriate, set out in a service level agreement. 4. PROCESSING FEE In order to claim an exemption from the payment of the application processing fee in accordance with the second or third paragraph of Article 3 of this Decision, the project application shall be accompanied either by a project promoter's self-declaration of the public project promoter status at the time of the submission of the application, or by a written confirmation of the project's support from the relevant public authority. Standardised forms will be available from the EIPP for this purpose. Cases which are deemed to justify exemption from the payment of the application processing fee, in accordance with the fourth paragraph of Article 3 of this Decision, shall include projects which benefit from the support of a programme of the Union or projects included, inter-alia, in the list of projects of common interest referred to in Regulation (EU) No 347/2013 of the European Parliament and of the Council (1) or projects compatible with the guidelines for the development of the trans-European transport network referred to in Regulation (EU) No 1315/2013 of the European Parliament and of the Council (2), as confirmed by the relevant Commission services. (1) Regulation (EU) No 347/2013 of the European Parliament and of the Council of 17 April 2013 on guidelines for trans-European energy infrastructure and repealing Decision No 1364/2006/EC and amending Regulations (EC) No 713/2009, (EC) No 714/2009 and (EC) No 715/2009 (OJ L 115, 25.4.2013, p. 39). (2) Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (OJ L 348, 20.12.2013, p. 1).